Citation Nr: 0931825	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right ankle disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left eye disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from October 29, 1980 to March 26, 1981; from July 18, 1981 
to July 31, 1981; August 1, 1981 to August 22, 1981; June 26, 
1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a right hand disorder is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show a current left ankle 
disorder related to the appellant's military service or to 
any incident therein.

2.  In November 1987, the RO issued a rating decision which 
denied the appellant's original claims seeking service 
connection for right ankle and left eye disorders.  Although 
provided notice of this decision that same month, the 
appellant did not perfect an appeal thereof.
 
3.  Evidence associated with the claims file since the 
unappealed November 1987 rating decision does not raise a 
reasonable possibility of substantiating the appellant's 
claims of entitlement to service connection for right ankle 
or left eye disorders.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right ankle disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left eye disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the appellant's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's June 2004, July 2005 and March 2006 letters advised 
the appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

As for his claims to reopen, the notice letter provided to 
the appellant in June 2004 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the appellant's specific claims for service connection 
for right ankle and left eye disorders were previously 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
was necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has made all reasonable 
attempts to obtain the appellant's complete service treatment 
records.  The RO's attempts to obtain these records are 
outlined in a May 2006 memorandum on the finding of 
unavailability of service medical records.  As noted in the 
memorandum, the RO has made several unsuccessful requests for 
these records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, as well as from the Illinois 
Army and Air National Guard.  Moreover, the appellant was 
notified of these circumstances in a May 2006 letter from the 
RO.  Consequently, there is a heightened obligation on VA to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The RO has also obtained the appellant's identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

As for the appellant's claim seeking service connection for a 
left ankle disorder, this condition was not shown during 
service or for many years thereafter.  Specifically, the 
first evidence of complaints or treatment for a left ankle 
disorder is over twenty-two years following his discharge 
from military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  The competent evidence of record does not 
suggest a link between the appellant's current left ankle 
disorder and his military service, and no continuity of 
symptomatology has been shown.  Thus, a VA medical 
examination addressing the etiology of this condition is not 
required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the appellant's claims to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  For the reasons indicated below, the 
Board finds that new and material evidence has not been 
submitted.  Therefore, a VA examination is not required 
regarding these issues.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of his claims herein.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on each claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).


Historically, the appellant served on ACDUTRA in the Army 
from October 29, 1980 to March 26, 1981; from July 18, 1981 
to July 31, 1981; August 1, 1981 to August 22, 1981; June 26, 
1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.

A report of separation, Form DD 214, listed his inservice 
specialty as a food service specialist.  On a health 
questionnaire for dental treatment, dated in June 1982, the 
appellant denied having been under a physician's care in the 
past two years, and denied having had any serious illness, 
operation or hospitalization in the past.

In January 1987, the appellant filed his original claim 
seeking service connection for right ankle and left eye 
disorders.  He indicated that he injured his right ankle and 
left eye in December 1980 while stationed at Fort Leonard 
Wood.  He also reported, "at age of 5 ran into fence [and] 
scratched side of eye."  No reference was made as to any 
left ankle disorder.

A VA eye examination in February 1987 noted the appellant's 
reported history of a left eye injury while lifting weights 
during basic training.  The eye examination noted that there 
was no refractive error in either eye.  The examiner noted 
that the only evidence of trauma was on the left lower lid 
and adjacent facial tissue which was scarred.  

In March 1987, a VA physical examination was conducted.  The 
examination report noted the appellant's history of a broken 
right ankle during basic training.  X-ray examination of the 
right ankle was negative for bone pathology.  The report 
concluded with a diagnosis of history of fracture, right 
ankle, healed with symptomatic residuals.  No reference was 
made as to any left ankle disorder.

In November 1987, the RO issued a rating decision which 
denied the appellant's claims.  The notice letter indicated 
that he had failed to provide all of the requested evidence 
necessary to process his claims.  Thereafter, a timely notice 
of disagreement concerning this decision was not received.

In May 2004, the appellant filed his present claim seeking 
service connection for a left ankle disorder.  The appellant 
also sought to reopen his claims of service connection for 
right ankle and left eye disorders.  The Veteran indicated 
that he injured both of his ankles in December 1980.

In a July 2004 statement, the appellant indicated he injured 
an ankle in December 1980, which resulted in a significant 
stress on his other ankle, which was subsequently injured.  
He also indicated that he injured his left eye while lifting 
weights during inservice physical training.  

A July 2005 optometry report noted the appellant's history of 
an inservice wound to the left eye area requiring 50 
stitches.  The report concluded with an assessment of post 
traumatic pain, left eye, with no obvious ocular problems 
relating to the pain on the bone, and refractive error.  A 
July 2005 treatment report noted the appellant's complaints 
of pain in the bilateral ankles and left side of head.  X-ray 
examinations of the ankles and head were reportedly normal.  

A July 2005 statement from the appellant noted that he was 
receiving treatment at a private facility from 1998 through 
2002, but that the facility had closed.  

A.  Service Connection for a Left Ankle Disorder

The appellant is seeking service connection for a left ankle 
disorder.  He attributes this condition to an inservice 
fracture of the left ankle, as well as being secondary to 
inservice fractures of the right ankle.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d) (2008).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state.  38 U.S.C.A. §§ 101(22) (West 2002); 
32 U.S.C.A. § 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3) 
(2008).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Based upon a review of the appellant's claim file, the Board 
finds that the evidence of record is against the appellant's 
claim for service connection for a left ankle disorder.

Following his discharge from the service, the first post 
service complaint or treatment for left ankle complaints is 
not shown until May 2004, over twenty-two years after his 
discharge from the service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

In support of his claim, the appellant has submitted 
statements indicating that he initially injured his left 
ankle during service, and that this condition has remained 
ever since, worsening over time.  A lay person's statements 
are competent evidence of observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the 
appellant's statement that he had difficulties with his left 
ankle during service and that this condition has continued 
since that time is competent evidence.  

Nevertheless, the United States Court of Appeals for Veterans 
Claims has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  While the current medical evidence of 
record noted the appellant's ongoing complaints of left ankle 
pain, a chronic left ankle disorder has not been diagnosed.  

Accordingly, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the appellant's 
claim for service connection for a left ankle disorder must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
`
B.  New and Material Claims

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously 
decided claim.

Initially, the Board notes that the RO received a March 2006 
memorandum from Department of the Army which listed the 
specific dates for the appellant's periods of ACDUTRA 
service.  While it appears that this is the first time this 
specific record has been associated with the appellant's 
claims file, the Board concludes that this record is not 
relevant to the issues being adjudicated herein.  
Specifically, the appellant attributes both his right ankle 
and left eye disorders to his initial period of ACDUTRA 
service from October 29, 1980 to March 26, 1981.  The 
specific dates of this period of service were previously 
identified by his report of separation, DD 214, which was 
previously of record. Thus, the Board does not find the newly 
submitted memorandum of service relevant to the appellant's 
claims herein.  38 C.F.R. § 3.156(c) (2008).

As noted above, the November 1987 RO decision denied the 
appellant's initial claims seeking service connection for 
right ankle and left eye disorders.  Notice of the RO's 
November 1987 decision was sent to the appellant that same 
month.  He did not file a timely notice of disagreement with 
this decision.  See 38 C.F.R. § 20.201 (2008) ("Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.").  Accordingly, the November 
1987 RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
 
The November 1987 RO decision concluded that the appellant's 
current right ankle and left eye disorders were not related 
to his military service.

In support of his claim to reopen, VA treatment records from 
July 2005, and lay statements from the appellant were 
obtained.  While the newly received medical evidence noted 
the appellant's ongoing treatment for his right ankle and 
left eye disorders, no evidence has been received indicating 
that either of these conditions were incurred or aggravated 
during service.  While some of these medical records have 
noted the appellant's reported history concerning each of 
these conditions, "a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Accordingly, this evidence is cumulative of the 
evidence of record, as it does raise a reasonable possibility 
that the appellant's right ankle or left eye disorder was 
aggravated during service over twenty-two years ago.

The appellant has provided statements in support of his 
claims noting that he developed right ankle and left eye 
disorders during service, and that these conditions have 
continued to exist since his discharge from the service.  
These statements, however, are essentially duplicative of his 
prior allegations, and thus not new evidence.  Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, where, 
as here, resolution of an issue under consideration turns on 
a medical matter, an unsupported lay statement, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, the newly submitted statements herein are not material 
evidence since they do not raise a reasonable possibility of 
substantiating either claim to reopen.  

As such, the evidence submitted is not material to the issues 
of service connection for a right ankle or left eye disorder 
as these records do not raise a reasonable possibility of 
substantiating the appellant's claims for service connection.  
38 C.F.R. § 3.156.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  Thus, the November 1987 decision 
remains final, and the appeal is denied.


ORDER

Service connection for a left ankle disorder is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a right ankle 
disorder is not reopened, and the appeal is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a left eye disorder 
is not reopened, and the appeal is denied.


REMAND

The appellant is seeking to reopen his claim of entitlement 
to service connection for a right hand disorder.  After 
reviewing the appellant's claims folder, the Board finds 
there is a further duty to assist the appellant with his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

On his original claim for service connection for a left hand 
disorder filed in January 1987, as well as on his claim to 
reopen this issue filed in May 2004, the appellant reported 
having received surgical treatment for his right hand 
disorder from Cook County Hospital in October 1981 or October 
1983.  No request by the RO to obtain these records is in the 
record.

As noted above, the RO has been unable to obtain the 
appellant's service treatment records.  Under these 
circumstances, the RO should, with all necessary assistance 
from the appellant, attempt to obtain his treatment records 
from Cook County Hospital.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the 
appellant identify all VA and non-VA 
medical providers who have treated him 
for his left hand disorder since his 
discharge from the service in March 1981.  
The Board is specifically interested in 
obtaining medical treatment records 
relating to this condition from the Cook 
County Hospital in October 1981 and/or 
1983.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and his representative.  After the 
appellant and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


